UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-54267 FREEZE TAG, INC. (Exact name of registrant as specified in its charter) Delaware 20-4532392 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 228 W. Main Street, 2nd Floor Tustin, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(714) 210-3850 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes o No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of May 9, 2012, there were 44,106,949 shares of common stock, $0.001 par value, issued and outstanding. FREEZE TAG, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 Financial Statements 4 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 35 ITEM 4 Controls and Procedures 35 PART II – OTHER INFORMATION ITEM 1 Legal Proceedings 37 ITEM 1A Risk Factors 37 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 37 ITEM 3 Defaults Upon Senior Securities 38 ITEM 4 Mine Safety Disclosures 38 ITEM 5 Other Information 38 ITEM 6 Exhibits 39 2 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”). These statements are based on management’s beliefs and assumptions, and on information currently available to management. Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. Our future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. 3 ITEM 1 Financial Statements FREEZE TAG, INC. (A DELAWARE CORPORATION) BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current Assets Cash $ $ Accounts Receivable, Net (Net of Allowance of $9,934 as of March 31, 2012 and December 31, 2011, respectively) Capitalized Production Costs, Net Prepaid Royalties Prepaid Expenses Total Current Assets Fixed Assets, Net (Net of depreciation of $5,413 and $4,907 as of March 31, 2012 and December 31, 2011, respectively) Other Long-term Assets, Net (Net of amortization of $35,132 and $29,332 as of March 31, 2012 and December 31, 2011 respectively) Capitalized Production Costs, Net TOTAL ASSETS $ $ LIABILITIES & EQUITY Liabilities Current Liabilities Accounts Payable $ $ Accrued Compensation Accrued Royalties Accrued Interest Accrued Expenses ) Current Technology Payable Unearned Royalties Current Convertible Note Payable, Net (Net of debt discount of $45,068 and $90,827 as of March 31, 2012 and December 31, 2011, respectively) Current Note Payable - Related Party Total Current Liabilities Long Term Technology Payable,net Total Liabilities Equity (Deficit) Preferred Stock - - $.001 par value per share, 10,000,000 shares authorized, 0 shares issued and outstanding as of March 31, 2012 and December 31, 2011 Common Stock $.001 par value per share, 100,000,000 shares authorized, 44,106,949 and 39,275,720 shares issued and outstanding as of March 31, 2012 and December 31, 2011, respectively) Additional Paid-In Capital Common Stock Payable Retained Deficit ) ) Total Equity (Deficit) ) ) TOTAL LIABILITIES & EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of the financial statements 4 FREEZE TAG, INC. (A DELAWARE CORPORATION) STATEMENTS OF OPERATIONS For the Three Months Ended March 31, 2012 and 2011 (Unaudited) March 31, March 31, Revenues $ $ Costs and Expenses: Cost of Sales - Product Development Cost of Sales - Licensing General & Administrative Sales & Marketing Amortization & Depreciation Total Expense Net Ordinary Income/Loss ) ) Interest Income/(Expense), net ) Net Income/Loss before taxes ) ) Income Tax Expense Net Income/Loss $ ) $ ) Weighted number of common shares outstanding-basic and fully diluted Income/ (Loss) per share-basic and fully diluted $ ) $ ) The accompanying notes are an integral part of the financial statements 5 FREEZE TAG, INC. (A DELAWARE CORPORATION) STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2012 and 2011 (Unaudited) March 31, March 31, Cash flows from operating activities: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation expense Amortization expense - Amortization of capitalized production costs Amortization on debt discount - Write-off of capitalized production costs - Stock based compensation - Stock issued for services - Changes in operating assets and liabilities: Accounts receivable Capitalized Production Costs - ) Prepaid Royalties Prepaid Expenses Other assets ) - Accounts Payable ) Accrued Expenses Unearned royalties ) Net cash used by operating activities $ ) $ ) Cash flows from Investing activities: Cash used for purchasing fixed assets $ ) $
